Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
Claims 1-5 are pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of §35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Han et al. (US. Pub. 2012/0170097) in view of Puscasu et al. (US. Pub. 2007/0018077) further in view of Yonak et al. (US. Pat. 8,674,792).
Regarding claim 1, Han et al. teach a device for modulating a phase of a laser beam (i.e. not shown), the device comprising: a refractive index conversion layer (R10) having a refractive index that changes according to an electrical signal applied thereto, the refractive index conversion layer 
 
    PNG
    media_image1.png
    250
    484
    media_image1.png
    Greyscale
   
 Reproduced/Annotated from US. Pub. 2012/0170097.
Han et al. fail to disclose that the least one antenna pattern has an upper surface, a lower surface, and side surfaces, and the refractive index conversion layer is provided on the side surfaces and the lower surface of the at least one antenna pattern.


    PNG
    media_image2.png
    150
    417
    media_image2.png
    Greyscale

Reproduced from US. Pub. 2007/0018077.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made would have that claimed arrangement/configuration, such that the antenna pattern of  Han et al. would be embedded in the refractive index conversion layer or its side surfaces and lower surface is covered by the refractive index conversion layer as taught/suggested by Puscasu et al. as an alternative configuration for improving the steering performance, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Han et al. modified by Puscasu et al. further disclose that the light beam steering system can be used with many different light beam sources including visible and invisible light source, do not explicitly said a laser beam
Yonak et al.  teach a light beam steering system can be used with many different light beam sources including visible and invisible light source, and a laser beam ([0098]).

Regarding claims 2-5, Han et al. further disclose that the insulating layer comprises at least one of silicon dioxide (SiO2), silicon nitride (Si3N4), aluminum oxide (A1203), hafnium dioxide (HfO2), hafnium silicon dioxide (HfSiO2), and zirconium dioxide (ZrO2); wherein the refractive index conversion layer comprises an oxide semiconductor; wherein the oxide semiconductor comprises at least one of Indium-Tin-Oxide (ITO), Indium-Zinc-Oxide (IZO), Ga-In-Zn-Oxide (GIZO), Al-Zn-Oxide (AZO), Ga-Zn-Oxide (GZO), and ZnO; wherein the antenna pattern comprises at least one of silver (Ag), gold (Au), aluminum (Al), platinum (Pt), titanium nitride (TiN), and tantalum nitride (TaN) (see [0073], Fig.2, Fig. 9, Fig. 13 and Fig. 17).
EXAMINERS NOTE: A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804,807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant' s disclosure.  
Kim et al. (US. Pub. 2018/0136537).
Park (US. Pub. 2018/0157146).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung Lam whose telephone number is 571-272-9790.  The examiner can normally be reached on M - F    08:30 AM - 05:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2883



/KAVEH C KIANNI/Primary Examiner, Art Unit 2883